APPEAL OF OTTO HIGEL CO., INC.Otto Higel Co. v. CommissionerDocket No. 4011.United States Board of Tax Appeals2 B.T.A. 485; 1925 BTA LEXIS 2354; September 8, 1925, Decided Submitted July 15, 1925.  *2354 Harry M. Lewy, Esq., for the taxpayer.  Lee I. Park, Esq., for the Commissioner.  *485  Before MARQUETTE and MORRIS.  This is an appeal from the determination of a deficiency in income taxes for 1919 in the amount of $2,317.71.  The deficiency arises from the Commissioner's refusal to allow the taxpayer a deduction, as depreciation, of the alleged value of certain patents, copyrights, etc., amounting to $26,472.79.  No evidence was adduced in support of the appeal.  From the pleadings the Board makes the following FINDINGS OF FACT.  1.  The taxpayer is a New York corporation and during the year involved was engaged at New York City in manufacturing player actions for piano players.  *486  2.  The taxpayer was organized to take over the American rights of a corporation known as Otto Higel Co., Ltd., of Toronto, Canada.  All the patents, copyrights, etc., owned by the taxpayer were received from the Canadian company in exchange for stock of the taxpayer.  The value of the stock paid does not appear.  3.  January 14, 1921, the taxpayer went into the hands of equity receivers and after a reorganization it was discharged from receivership on January 27, 1922. *2355  Otto Higel is the only person who was connected with the taxpayer both before and after its reorganization.  4.  In January, 1923, the taxpayer sold all of its assets to the King Player Action Co., Inc.  The King Player Action Co., Inc., operating under the same conditions, including the use of the same patents as the taxpayer, was not successful and in August, 1924, sold all its assets, excepting buildings and land, to the Rudolph Wurlitzer Manufacturing Co.DECISION.  The determination of the Commissioner is approved.  ARUNDELL not participating.